238 Ga. 79 (1976)
231 S.E.2d 64
ANDERS
v.
ANDERS.
31680.
Supreme Court of Georgia.
Submitted November 5, 1976.
Decided December 1, 1976.
Christopher & Mullins, Richard L. Mullins, for appellant.
Carlisle & Newton, John T. Newton, Jr., John R. Carlisle, for appellee.
UNDERCOFLER, Presiding Justice.
The trial court in this divorce action granted a judgment on the pleadings on the ground that the marriage was irretrievably broken. Code Ann. § 30-102 (13). The court also granted the wife's prayer that her husband, because of his adulterous conduct, be placed under a disability to remarry and he appeals. We reverse.
A disability to remarry may be imposed only on a party who is not granted a divorce. Code Ann. § 30-122; Dillard v. Dillard, 197 Ga. 726 (30 SE2d 621) (1944). Since the judgment of divorce was granted on the "no fault" ground, the divorce was awarded to both parties. Herring v. Herring, 237 Ga. 771 (1976). Therefore, the placing of any disability to remarry on the husband was erroneous.
Judgment reversed. All the Justices concur.